Citation Nr: 0518553	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Agent


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had recognized active service from November 1941 
to April 1942; from May 1942 to November 1942; and from April 
1944 to June 1946.  He died in April 1979.  The appellant is 
his surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  

The case was before the Board in October 2003, at which time 
the Board concluded that new and material evidence had been 
submitted to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death; 
reopened the claim; and remanded it for additional 
development.  The case was reassigned to the undersigned due 
to the unavailability of the Veterans Law Judge who remanded 
the matter in October 2003.


FINDINGS OF FACT

1.  The veteran died in April 1979; his initial death 
certificate lists the cause of death as "Parkinsonian" 
disease; a later death certificate lists the causes of death 
as malaria and infected wound (right knee).

2.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran's death was 
due to disability that was incurred or aggravated in service, 
or that such disability substantially or materially 
contributed to cause his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA satisfied these duties to the appellant in 
VCAA letters issued in May 2001 and January 2004.  The May 
2001 letter predates the March 2002 initial denial of 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO advised the appellant generally to submit any 
and all information or evidence relative to her claim.  The 
appellant is not prejudiced by any technical notice 
deficiency that may have occurred along the way.  It is also 
noteworthy that the appellant is apparently incompetent 
(although there is no formal fiduciary, the claim appears to 
be pursued entirely by her daughter).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records, private medical records, and copies of two death 
certificates.  On remand in October 2003, the Board sought 
clarification/verification of evidence submitted to reopen 
the claim.  This has been accomplished to the extent 
possible.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  Without any evidence of pertinent event, disease, 
or injury in service, any opinion linking the veteran's death 
to service would be entirely speculative.  The Board 
concludes that VA's duties to the appellant have been 
fulfilled.

Analysis

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

At the outset, it is noteworthy that in October 2004, the 
appellant's agent (without any supporting documentation) 
asserted that the veteran was a prisoner of war (POW).  As 
this bare assertion is inconsistent with U.S. military 
certifications of the veteran's service (which are binding), 
any pertinent POW presumptions do not apply.  

There are two death certificates bearing the veteran's name.  
The initial death certificate, issued in 1979 (when the 
veteran died), lists the cause of death as "Parkinsonian" 
disease.  No antecedent or underlying causes of death or 
other significant conditions contributing to death are 
listed.  The death certificate does not indicate whether an 
autopsy was performed.  The informant was the veteran's 
brother; the veteran's age is listed as 73; and his date of 
birth listed is September [redacted], 1905.  This death certificate 
is certified correct by a public health officer.  

The second death certificate is a Register of Death from the 
Office of the Civil Registry Officer.  Issued in 1990 (and 
subsequently apparently reissued) this certificate reflects 
that the veteran's death was caused by malaria and infected 
wound (right knee).  Additionally, a certification from the 
Office of the Municipal Civil Registrar reflects that the 
cause of the veteran's death was malaria and infected wound.  
However, this certification reflects that the veteran died at 
the age of 68 rather than 73, as noted on the other 
certifications of death.  No informant is identified on these 
certifications of death and they are not certified by a 
physician or health officer.  
At the time of the veteran's death, service connection was in 
effect for malaria, rated zero percent.  A September 1948 
rating decision had also granted service connection for 
residuals of a right thigh muscle injury (with knee 
disability).  A June 1951 rating decision found that such 
grant involved clear and unmistakable error as the injury 
occurred during a non-active duty status, and, severed 
service connection for the right thigh muscle injury.  

The service records reflect that the veteran was treated for 
malaria and complaints related to a gunshot wound sustained 
during inactive duty status.  Post-service medical evidence 
does not show that the veteran had recurrences of malaria.

A statement from F. J. Lopez, M.D., received in June 2001, 
certifies that the veteran was confined and treated at Lopez 
Hospital from April 1 to 3, 1979, for infected wound, right 
knee, with hyperpyrexia with septicemia.  However, Dr. Lopez 
did not certify the more recent certifications of death, 
which attribute the cause of the veteran's death to malaria 
and infected wound of the right knee, and he did not provide 
clinical evidence to support his recollections, approximately 
22 years after the veterans death.

In the August 2002 VA From 9, Appeal to Board of Veterans' 
Appeals, it is argued that the first death certificate is 
"illegitimate" because it is signed by a physician who did 
not attend the veteran.  It is further argued that there is 
no error in the medical certificate by Dr. Lopez.  

Affidavits from individuals claiming to know the veteran 
state that they were present at the time of his death and 
witnessed Dr. Lopez pronounce the cause of death as malaria 
and infected wound.  In addition, an Affidavit from a nurse 
who attended the veteran at the time of this death attests 
that he suffered from a chronic infection of the knee which 
resulted in septicemia and caused his death.

In response to a request for treatment records from Lopez 
Hospital, a statement received in March 2004 certifies that 
the veteran had been a patient prior to his death and was 
attended by Dr. Lopez, who is also dead.  It is further 
certified that there are no existing records pertaining to 
the veteran because such records, which were damaged by 
floods and rotten with time, have been discarded.

Upon consideration of the foregoing conflicting evidence with 
respect to the cause of the veteran's death, a Field 
Examination was requested in June 2004.  

A September 2004 Report of Field Examination reflects that 
the records in the Local Civil Registrar have been altered 
and that, when presented with the initial certificate of 
death, the Local Civil Registrar stated that it appeared 
authentic.  In addition, the appellant's daughter admitted 
that the latest documents, to include medical certificates, 
which she submitted to VA on behalf of her mother and which 
led to the reopening of the claim for Dependency and 
Indemnity Compensation, were facilitated by a "claims 
fixer."

Subsequent communications from the appellant's agent, dated 
in October 2004, assert that the latest certifications of the 
veteran's death were not prepared to perpetrate a fraud, 
rather, these certifications were prepared through legal 
means to correct the inaccuracy contained in the initial 
death certificate.  Additionally, the agent claims that the 
field examiner never visited the Local Civil Registrar, as 
reflected by the September 2004 Report of Field Examination.  
Similarly, an October 2004 statement from the appellant's 
daughter notes that she did not say to the field examiner 
that her mother's claim is done by a claim fixer; rather, she 
said that there is somebody who is assisting in the 
processing of her mothers claim.  

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The initial death certificate shows that the cause of the 
veteran's death was due to "Parkinsonian" disease.  
Subsequent certifications of death (without conceding the 
authenticity of such evidence) show that his death was caused 
malaria and infected wound, right knee.  However, neither 
Parkinson's disease nor a right knee injury was service 
connected.  Specifically, a right thigh muscle injury (with 
knee impairment) occurred at a time not recognized as active 
service, and there is no indication that Parkinson's disease 
was manifested in service or in the first postservice year 
(so as to trigger chronic disease presumptions for organic 
disease of the nervous system; 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309), or is otherwise related to service.  And 
while service connection was established for malaria, the 
preponderance of the evidence is against a finding that such 
was any factor in causing or contributing to cause the 
veteran's death.  There is no medical evidence showing that 
malaria was ever reactivated postservice.  

Although malaria was listed as a cause of death in 
amended/altered documents of very questionable authenticity, 
there is no medical evidence supporting such listing.  
Statements from Dr. Lopez, dated approximately 22 years after 
the date of the veteran's death are of little probative value 
in light of the fact that his treatment records are 
unavailable, and that the records of Lopez hospital (where it 
is alleged the veteran was treated) are also unavailable.  

In summary, the preponderance of the competent evidence is 
against a finding that service connected disability caused or 
contributed to cause the veteran's death, and against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.



_______________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


